


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


«Letter_Date»


CONFIDENTIAL TO: «First_Name» «Last_Name»


The Compensation Committee of the Board of Directors granted you Performance
Units under the Steelcase Inc. Incentive Compensation Plan (the "Plan"), subject
to the terms and execution of this Award Agreement. Each Performance Unit
provides for the issuance of one (1) share of Class A common stock (a "Share")
in accordance with the terms and conditions of this Award Agreement.
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined herein. For purposes of this Award Agreement, "Employer"
shall mean the Company or any Affiliate that employs you on the applicable date
(to the extent that you are not directly employed by the Company).
Overview of Your Award
1.
Type of Award: Performance Units as authorized under Article 9 of the Plan.



2.
Target Number of Performance Units under this Award (the "Target Award"):
«#__of_Performance_Units»



3.
Award Date: «Award_Date»



4.
Performance Measures: Total Shareholder Return ("TSR") during the three-year
Performance Period, as outlined in Article 12 of the Plan. For purposes of this
Award, TSR shall be expressed as a compound annual growth rate.



5.
Performance Period: The Performance Period for this Award begins on the first
day of the Company's <<Beginning Fiscal Year>> fiscal year and ends on the last
day of the Company's <<Ending Fiscal Year>> fiscal year.



6.
Number of Performance Units Earned: Except as may be provided in section 7
below, after completion of the Performance Period, the total number of
Performance Units will be earned and vested based entirely on Relative TSR (as
determined in section 6.A) as of the last day of the Performance Period. For
purposes of this Award, TSR shall be expressed as a compound annual growth rate
and calculated as follows:

TSR
=
(




Ending Stock Price + Dividends Paid
Beginning Stock Price
)
(1/3)


       - 1



"Beginning Stock Price" shall mean the average closing price as reported on the
New York Stock Exchange (or such other principal exchange as the Company's Class
A Common Stock may be traded from time to time) of one (1) Share for the 90
trading days immediately prior to the first day of the Performance Period.
"Ending Stock Price" shall mean the average closing price as reported on the New
York Stock Exchange (or such other principal exchange as the Company's Class A
Common Stock may be traded from time to time) of one (1) Share for the last 90
trading days of the Performance Period. "Dividends Paid" shall include all
dividends paid as described in section 7 of this Award Agreement.
A.
To determine Relative TSR, a peer group of companies approved by the Committee
will be used. The peer group will be ranked from highest TSR expressed as a
compound annual growth rate to lowest TSR expressed as a compound annual growth
rate. The number of Performance Units earned based upon Relative TSR shall then
be determined by comparing the Company's TSR expressed as a compound annual
growth rate to the peer group and based upon the following chart. Interpolation
shall be used in the event the Company's percentile rank does not fall directly
on one (1) of the ranks listed in the table below and in no event will the
payout as a percent of target exceed 200%.





--------------------------------------------------------------------------------




Relative TSR
Payout as a Percent of Target Award
80th Percentile and above
200%
70th Percentile
167%
60th Percentile
133%
50th Percentile
100%
40th Percentile
75%
30th Percentile
50%
<30th Percentile
0%

A.
Total Performance Units Earned and Vesting

Earned Performance Units will vest on the last day of the Company's <<Ending
Fiscal Year>> fiscal year and be paid in Shares as soon as administratively
practicable following the close of the applicable Performance Period, but in no
event more than 60 days following the last day of the Performance Period.
Notwithstanding any provision under this Award Agreement and in accordance with
the terms of the Plan, your maximum aggregate payout (determined as of the last
day of the Performance Period) will be equal to 200% of the Target Award.
7.
Dividend-Equivalents on Earned Performance Units: Dividends declared, if any,
during the Performance Period with respect to the Shares underlying your earned
Performance Units under section 6.B will be paid as dividend-equivalents as soon
as practicable following the close of the Performance Period, but in no event
more than 60 days following the last day of the Performance Period, either in
cash or in stock, as determined by the Board of Directors. Cash equivalents will
be valued as of the date(s) on which the dividend(s) were declared during the
Performance Period. Stock dividends will be valued at the Fair Market Value
measured at the close of the Performance Period and will be governed by Article
17 of the Plan. Any of the foregoing payments made are dividend-equivalents and
are not actual dividends (see section 12). You only become a shareholder upon
the transfer of earned Shares into your name.



8.
Death, Disability or Retirement during the Performance Period:

A.
If you die or become Disabled while an Employee after six (6) months from the
Award Date during the Performance Period, the Target Award will be deemed earned
and the corresponding number of Shares vested according to the following
schedule.

•
If death or Disability occurs after six (6) months from the Award Date through
the last day of the Company's <<Beginning Fiscal Year>> fiscal year, one-third
of your Target Award will immediately be earned and the corresponding Shares
vested.

•
If death or Disability occurs during the Company's <<Second Fiscal Year>> fiscal
year, two-thirds of your Target Award will immediately be earned and the
corresponding Shares vested.

•
If death or Disability occurs during the Company's <<Ending Fiscal Year>> fiscal
year, all of your Target Award will immediately be earned and the corresponding
Shares vested.



The Shares will be paid as soon as administratively practicable, but in no event
later than 60 days following the date the Target Award is earned and
corresponding Shares vest. Any remaining unearned Performance Units will be
forfeited.


A "Disability" or "become Disabled" means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company and its Affiliates for a period of not less than three
(3) months.
A.
In the event you become Retirement Eligible during the Performance Period, you
will be treated as continuing in employment for purposes of earning and vesting
in this Performance Unit Award and will be paid in accordance with section 6 of
this Award Agreement. "Retirement Eligible" means your age plus years of
continuous service with the Company and its Affiliates total 80 or more and
"Retirement" means your employment is terminated following becoming Retirement
Eligible.



9.
Forfeiture of Awards:

A.
All unearned Performance Units will be forfeited upon a termination of your
employment during the Performance Period for any reason, except as set forth in
sections 8 and 10 of this Award Agreement.





--------------------------------------------------------------------------------




For the avoidance of doubt, if you separate from employment for any reason,
other than for cause, and you are Retirement Eligible, then the terms of your
Performance Units will be governed by section 8B.
A.
If you engage in any Competition with the Company (as defined in the Plan and
determined by the Administrative Committee in its discretion) you will
immediately and permanently forfeit the right to receive payment from this
Award, including any vested portion of the Award. You must return to the Company
any gain resulting from this Award at any time within the twelve-month period
preceding the date you engaged in Competition with the Company. For purposes of
the foregoing, you expressly and explicitly authorize the Company to issue
instructions on your behalf, to any brokerage firm or third party service
provider engaged by the Company to hold your Shares and other amounts acquired
under the Plan to re-convey, transfer or otherwise return such Shares and/or
other amounts to the Company.



10.
Change in Control: Upon a Change in Control, this Award shall be treated in
accordance with Article 16 of the Plan.



11.
Transfer: Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.



12.
Voting Rights and Dividends: You will not have voting rights with respect to
your Performance Units and, other than as set forth in section 7 of this Award
Agreement, you will not be entitled to receive any dividends declared with
respect to your Performance Units. You will obtain voting rights and be entitled
to receive any dividends once earned Shares are transferred to you.



13.
Tax Withholding: Regardless of any action the Company or your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholding ("Tax-Related Items"), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Units, including the grant of
Performance Units, the vesting of Performance Units, the subsequent sale of any
Shares acquired at vesting and the receipt of any dividends or Dividend
Equivalents; and (b) do not commit to structure the terms of the grant or any
aspect of the Performance Units to reduce or eliminate your liability for
Tax-Related Items.



Prior to the delivery of Shares upon the vesting of your Performance Units, if
your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company shall withhold a
sufficient number of whole Shares otherwise issuable upon the vesting of the
Performance Units that have an aggregate Fair Market Value sufficient to pay the
Tax-Related Items required to be withheld with respect to the Shares or such
amount that will not cause adverse accounting consequences for the Company and
is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another governmental entity. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. Alternatively, your Employer may withhold the Tax-Related
Items required to be withheld with respect to the Shares in cash from your
regular salary and/or wages or any other amounts payable to you.
If you relocate to another jurisdiction during the lifetime of your Performance
Units, you will be responsible for notifying the Company of such relocation and
shall be responsible for compliance with all applicable tax requirements. If you
are subject to taxation in more than one jurisdiction, you acknowledge and agree
that the Company and your Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. By accepting this grant of
Performance Units, you expressly consent to the withholding of Shares and/or
withholding from your regular salary and/or wages or other amounts payable to
you as provided for hereunder. All other Tax-Related Items related to the
Performance Units and any Shares delivered in payment thereof are your sole
responsibility.
14.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, as it determines in its sole discretion, all of which will be binding
upon you.







--------------------------------------------------------------------------------




15.
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award. Notwithstanding anything to the contrary contained in the Plan or in this
Award Agreement, to the extent that the Company determines that the Performance
Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Performance Units in order to cause
the Performance Units to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.



16.
Code Section 409A: The intent of the parties is that payments and benefits under
this Award Agreement comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted and be administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.



17.
No Guarantee of Employment: Nothing in this Award Agreement or the Plan is
intended to constitute or create a contract of employment with the Company, any
of its Affiliates or your Employer. Moreover, neither this Award Agreement nor
the Plan shall confer upon you any right to continuation of employment with the
Company or your Employer, nor shall this Award Agreement or Plan interfere in
any way with the Company's right or your Employer's right to terminate your
employment at any time. Furthermore, neither the Award Agreement nor the Plan is
part of your employment contract with the Company or your Employer, if any. The
Plan and any awards granted thereunder are managed at the discretion of the
Company and/or the Committee. The terms and conditions of future awards, if any,
will be determined by the Company and/or the Committee if and when such new
awards are to be made.



18.
Commercial Relationship: To the extent you are not directly employed by the
Company, you expressly recognize that your participation in the Plan and the
Company's grant of the Performance Units does not create an employment
relationship between you and the Company. You have been granted the Performance
Units as a consequence of the commercial relationship between the Company and
your Employer, and your Employer is your sole employer. Based on the foregoing,
(a) you expressly recognize the Plan and the benefits you may derive from
participation in the Plan do not establish any rights between you and your
Employer, (b) the Plan and the benefits you may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by your
Employer, and (c) any modifications or amendments of the Plan by the Company, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.



19.
Acknowledgment of Nature of Plan and Performance Units: In accepting the
Performance Units, you acknowledge that:

a.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Award Agreement;

b.
The grant of Performance Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Performance Units, or
benefits in lieu of Performance Units even if Performance Units have been
awarded repeatedly in the past;

c.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

d.
The terms and conditions of future awards, if any, will be determined by the
Company and will be reviewed and communicated to you if and when new grants are
to be made;

e.
Your participation in the Plan is voluntary;

f.
The value of the Performance Units is an extraordinary item of compensation that
is outside the scope of your employment contract, if any;

g.
Performance Units are not part of normal or expected compensation or
wages/salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services to the Company, its Affiliates or your Employer;

h.
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;

i.
If you receive Shares, the value of such Shares acquired may increase or
decrease in value; and

j.
In consideration of the grant of the Performance Unit, no claim or entitlement
to compensation or damages shall arise from termination of the Performance Unit
or diminution in value of the Performance Unit or Shares





--------------------------------------------------------------------------------




acquired under the Performance Unit resulting from termination of your service
with the Company and its Affiliates (for any reason whatsoever and whether or
not in breach of local labor laws) and you irrevocably release the Company and
its Affiliates from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by agreeing to this Award Agreement, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim.


20.
Consent To Transfer Personal Data: The Company and your Employer hereby notify
you of the following in relation to your personal data and the collection,
processing, storage and transfer of such data in relation to the grant of the
Performance Units and your participation in the Plan pursuant to applicable
personal data protection laws. The collection, processing, storage and transfer
of your personal data is necessary for the Company's administration of the Plan
and your participation in the Plan, and your denial and/or objection to the
collection, processing, storage and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing, storage and transfer of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number, national or social insurance number, or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all Performance Units or any
other entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor for the purpose of managing and administering the Plan
("Data"). The Data may be provided (or may have been provided initially) by you
and then transferred from your Employer to the Company or collected, where
lawful, from third parties, and the Company and your Employer will process the
Data for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the Company's organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.
The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world and have all committed
towards the Company to handle any Data held in relation to the Plan according
either to the safe-harbor principles or European Union data protection
recommendations. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf to a broker or other third party with whom you may elect
to deposit any Shares acquired pursuant to the Plan.
You may, at any time, exercise your rights provided under applicable /personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in the Plan. You may seek to exercise these rights by contacting
the Company's human resources department or the local HR manager of your
Employer.
21.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Units and participation in the Plan (or
future Performance Units that may be granted under the Plan) by electronic
means, or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.



22.
Private Offering: The grant of the Performance Units is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any





--------------------------------------------------------------------------------




registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under local law).


23.
Addendum: Notwithstanding any provisions of this Award Agreement to the
contrary, the Performance Units shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in an addendum to this Agreement (an "Addendum"). Further,
if you transfer your residence and/or employment to another country reflected in
an Addendum to this Award Agreement at the time of transfer, the special terms
and conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the
Performance Units and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer).
In all circumstances, any applicable Addendum shall constitute part of this
Award Agreement.



24.
Additional Terms and Conditions: The Company reserves the right to impose other
requirements on the Performance Units, any Shares acquired pursuant to the
Performance Units and your participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of the Performance Units and the
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.



25.
Severability: The provisions of this Award Agreement are severable and if any
one (1) or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.



26.
Age Discrimination Rules: If you are resident and/or employed in a country that
is a member of the European Union, the grant of the Performance Units and this
Award Agreement are intended to comply with the age discrimination provisions of
the EU Equal Treatment Framework Directive, as implemented into local law (the
“Age Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Award Agreement, the Addendum
or the Plan are invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.



27.
Governing Law: The Agreement shall be governed by, and construed in accordance
with, the laws of the State of Michigan without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.



28.
Compliance with Laws: As a condition to the grant of your Award, you agree to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends, dividend equivalents and any
proceeds derived from the sale of the Shares acquired pursuant to the
Performance Units) if required by and in accordance with local foreign exchange
rules and regulations in your country of residence (and country of employment,
if different). In addition, you also agree to take any and all actions, and
consent to any and all actions taken by the Company, your Employer and the
Company's Affiliates, as may be required to allow the Company, your Employer and
the Company's Affiliates to comply with local laws, rules and regulations in
your country of residence (and country of employment, if different). Finally,
you agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).



29.
Entire Agreement: This Award Agreement, the Plan, the country-specific Addendum
(if applicable) and the rules and procedures adopted by the Committee contain
all of the provisions applicable to the Performance Units and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to you. The various provisions of this Award Agreement,
the Plan, and the Rules and procedures adopted by the Committee are severable,
and if any provision thereof is held to be unenforceable by any court of
competent jurisdiction, then such unenforceability shall not affect the
enforceability of the remaining provisions thereof.







--------------------------------------------------------------------------------




If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.


Sincerely,





--------------------------------------------------------------------------------



James P. Keane
President and Chief Executive Officer
Steelcase Inc.
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
<<Return Date>> to:
Steelcase Inc.
Attn: Nancy Kocsis
Compensation Department (GH-3C)
PO Box 1967
Grand Rapids, MI 49508
616-247-2615


Agreement to Participate and to Personal Data Processing
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement and that I agree with the processing and transfer of Personal
Data as specified in this Award Agreement.






Date: ___________________________    Signature:
____________________________________________
<<Name>>
<<SAP PerNr>>
ADDENDUM TO THE steelcase inc.
Total shareholder return performance unit AGREEMENT
In addition to the terms and conditions set forth in the Award Agreement, the
Award is subject to the following terms and conditions. All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
or defined hereunder. If you are employed in a country identified in the
Addendum, the additional terms and conditions for such country shall apply. If
you transfer residence and/or employment to a country identified in the
Addendum, the additional terms and conditions for such country shall apply to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable to comply with local law,
rules and regulations or to facilitate the operation and administration of
Performance Units and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer).
FRANCE
English Language. The parties to the Agreement acknowledge that it is their
express wish that the Award Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.


HONG KONG
1.
Lapse of Restrictions. If, for any reason, Shares are issued to you within six
(6) months of the Grant Date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six-month anniversary of the Grant Date.





--------------------------------------------------------------------------------




2.
IMPORTANT NOTICE. WARNING: The contents of the Award Agreement, the Addendum,
the Plan, and all other materials pertaining to the Performance Units and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice.

3.
Wages. The Performance Units and Shares subject to the Performance Units do not
form part of your wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

4.
Nature of the Plan. The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the
Performance Units shall be null and void.

INDIA
Repatriation Requirements. As a condition of this Award, you agree to repatriate
all sales proceeds and dividends attributable to Shares acquired under the Plan
in accordance with local foreign exchange rules and regulations. Neither the
Company nor any of its Affiliates shall be liable for any fines or penalties
resulting from your failure to comply with applicable laws.


MEXICO
Extraordinary Item of Compensation. You expressly recognize and acknowledge that
your participation in the Plan is a result of the discretionary and unilateral
decision of the Company, as well as the your free and voluntary decision to
participate in the Plan in accordance with the terms and conditions of the Plan,
your Award Agreement and this Addendum. As such, you acknowledge and agree that
the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Performance Units is an extraordinary item of compensation outside the scope
of your employment contract, if any. The Performance Units are not part of your
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of your Employer.


NETHERLANDS
Waiver of Termination Rights. You waive any and all rights to compensation or
damages as a result of a termination of employment, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Plan; or (b) you ceasing to have rights, or ceasing to be
entitled to any Awards under the Plan as a result of such termination of
employment.


SPAIN
1.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
By accepting the Award, you consent to participation in the Plan and acknowledge
receipt of a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Performance Units under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Performance Units are granted on the assumption and condition that the
Performance Units and the Shares acquired upon settlement of the Performance
Units shall not become a part of any employment contract (either with the
Company or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, you understand that this grant would not be made
to you but for the assumptions and conditions referenced above; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason the Award
shall be null and void.
You understand and agree that, as a condition of the Award, unless otherwise
provided in section 8 of the Agreement, any unvested Performance Units as of the
date you cease active employment will be forfeited




--------------------------------------------------------------------------------




without entitlement to the underlying Shares or to any amount of indemnification
in the event of termination of employment. You acknowledge that you have read
and specifically accept the conditions referred to in the Award Agreement
regarding the impact of a termination of employment on the Performance Units.
2.
Termination for Cause. Notwithstanding anything to the contrary in the Plan or
the Award Agreement, "Cause" shall be as defined as set forth in the Agreement,
regardless of whether the termination of employment is considered a fair
termination (i.e., "despido procedente") under Spanish legislation.

UNITED KINGDOM
1.    Withholding Taxes. The following provision supplements section 13 of the
Award Agreement.
If payment or withholding of the income tax due in connection with the Award is
not made within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the "Due Date"), the amount of any uncollected income tax shall constitute a
loan owed by you to your Employer, effective as of the Due Date. You agree that
the loan will bear interest at the then-current official rate of Her Majesty's
Revenue & Customs ("HMRC"), it shall be immediately due and repayable, and the
Company or your Employer may recover it at any time thereafter by any of the
means referred to in section 13 of the Award Agreement.
2.
Exclusion of Claim. You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Performance Units,
whether or not as a result of termination of employment (whether the termination
is in breach of contract or otherwise), or from the loss or diminution in value
of the Performance Units. Upon the grant of the Award, you shall be deemed to
have waived irrevocably any such entitlement.

* * * * *




